This cause is submitted on motion by the defendant, appellee herein, seeking an order dismissing the appeal upon the ground that the portion of the order to which the appeal is directed does not constitute a final order. The record discloses that the plaintiff, appellant herein, brought an action against the defendant for divorce and alimony in the Court of Common Pleas and filed a motion for temporary alimony and expense money for the support of herself and the children of the parties, during the pendency of the action. The court made an order granting temporary alimony for the support of the plaintiff and her two children during the pendency of the action. The judgment entry also provides:
"The plaintiff is hereby ordered to forthwith release to Prima, Inc., possession of a Cadillac automobile which is now garaged at the residence occupied by the plaintiff, and the plaintiff is ordered to permit Prima, Inc., or its agents, to remove said automobile from said garage."
The appeal is directed to the order disposing of the Cadillac automobile.
We are of the opinion that this is a final order depriving the plaintiff of a substantial right. An application for temporary alimony is a special proceeding under Section 12223-2, General Code. See King v. King, 38 Ohio St. 370; Taylor v. Taylor,74 Ohio App. 191, 57 N.E.2d 931; 2 Ohio Jurisprudence (Pt. 1), 237, Section 116. The motion to dismiss will be overruled.
Motion overruled.
MILLER, P.J., HORNBECK and WISEMAN, JJ., concur. *Page 377